EXHIBIT C to DIP Motion

DIP Budget
                                                                                                             XS Ranch DIP Budget
$ in actuals
         Forecasted Week #           1              2              3              4              5               6              7              8              9              10             11             12             13
              Week Ending         1/13/20        1/20/20        1/27/20         2/3/20        2/10/20         2/17/20        2/24/20         3/2/20         3/9/20        3/16/20        3/23/20        3/30/20         4/6/20           Total
Disbursements
  Property Manager                   $2,500             --                --          --        $2,500                  --             --          --        $2,500                 --             --             --     $2,500          $10,000
  Utilities, Mowing & Repair          2,200             --                --          --         2,200                  --             --          --         2,200                 --             --             --      2,200            8,800
  Property Taxes                          --       50,000                 --          --             --                 --             --          --             --                --             --             --          --          50,000
  Insurance                           1,600             --                --          --         1,600                  --             --          --         1,600                 --             --             --      1,600            6,400
  Steiner                                 --            --                --          --             --                 --             --          --       258,750                 --             --             --          --         258,750
  Potomac                                 -- `                            --          --       100,000                  --             --          --       100,000                 --             --             --    100,000          300,000
  Teneo                                   --            --                --          --       100,000                  --             --          --       100,000                 --             --             --    100,000          300,000
  Eric Terry Law                          --            --                --          --        50,000                  --             --          --        50,000                 --             --             --     50,000          150,000
  Real estate consultants                 --            --                --          --        20,000                  --             --          --        20,000                 --             --             --     20,000           60,000
  Miscellaneous                           --            --                --          --        25,000                  --             --          --        25,000                 --             --             --     25,000           75,000
  UST                                     --            --                --          --             --                 --             --          --             --                --             --             --     16,678           16,678
  Committee Professionals                 --            --                --          --        15,000                  --             --          --        15,000                 --             --             --     15,000           45,000
  CrestLine                               --            --                --    257,230              --                 --             --    242,914              --                --             --             --    261,968          762,112
  DIP Legal                          30,000             --                --          --             --                 --             --          --             --                --             --             --          --          30,000
  DIP Commitment Fee                180,000             --                --          --             --                 --             --          --             --                --             --             --          --         180,000
  Postage                                 --            --                --      5,000              --                 --             --      5,000              --                --             --             --      5,000           15,000
Total Disbursements                $216,300       $50,000                 --   $262,230       $316,300                  --             --   $247,914       $575,050                 --             --             --   $599,946       $2,267,740
Net Cash Flow                     ($216,300)     ($50,000)                --   ($262,230)     ($316,300)                --             --   ($247,914)     ($575,050)               --             --             --   ($599,946)
Beginning Cash Balance               $5,187       538,887        488,887         488,887        226,657        410,357        410,357         410,357        162,443         87,393         87,393         87,393         87,393
 Net Cash Flow                     (216,300)      (50,000)             --       (262,230)      (316,300)             --             --       (247,914)      (575,050)             --             --             --      (599,946)
 DIP Draw                           750,000             --             --              --       500,000              --             --              --       500,000              --             --             --     1,000,000
Ending Cash Balance                 538,887       488,887        488,887         226,657        410,357        410,357        410,357         162,443         87,393         87,393         87,393         87,393        487,447
Beginning DIP Amount                      --      753,750        753,750        753,750         753,750      1,256,250       1,256,250      1,256,250      1,256,250      1,758,750      1,758,750      1,758,750      1,758,750
 DIP Draw                           750,000             --             --             --        500,000              --              --             --       500,000              --             --             --     1,000,000
 DIP Funding Fee                      3,750             --             --             --          2,500              --              --             --         2,500              --             --             --         5,000
Ending DIP Amount                   753,750       753,750        753,750        753,750       1,256,250      1,256,250       1,256,250      1,256,250      1,758,750      1,758,750      1,758,750      1,758,750      2,763,750
Availability                     $5,246,250 $5,246,250 $5,246,250 $5,246,250 $4,743,750 $4,743,750 $4,743,750 $4,743,750 $4,241,250 $4,241,250 $4,241,250 $4,241,250 $3,236,250
Receipts                                                                                                                                                                                                                                 Total
               1
  Water Rights                              --             --   $200,000                 --             --              --             --             --             --             --             --             --             --    $200,000
Total Receipts                              --             --   $200,000                 --             --              --             --             --             --             --             --             --             --    $200,000
1. As set forth in DIP Motion, the January Water Payment will be segregated pending further investigation and discussion with parties in interest.
